Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. The limitations of claim 12 are already required by claim 9, upon which claim 12 depends.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 13-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizumura (US Pub. 2019/0157462).
Regarding independent claim 1, Mizumura teaches a thin film transistor formed on a base substrate, the thin film transistor (Figs. 2A, 2B; para. 0048+) comprising:
a source (23);
a drain (24); and
a semiconductor active layer having an amorphous silicon layer (21) and one polysilicon portion (22) or a plurality of polysilicon portions (22a-22d), the amorphous silicon layer being in contact with the one polysilicon portion or the plurality of polysilicon portions (Fig. 2A, 2B).
Re claim 2, Mizumura teaches wherein the semiconductor active layer comprises the one polysilicon portion, and the one polysilicon portion is a strip-shaped structure extending in a direction toward the source and the drain (Fig. 2A).  
Re claim 3, Mizumura teaches wherein the semiconductor active layer comprises the plurality of polysilicon portions (22a-22d), and the plurality of polysilicon portions are strip-shaped structures, 
Re claim 4, Mizumura teaches wherein the plurality of polysilicon portions in stripe-shaped structures are arranged to be parallel to each other (Figs. 2B, 8A-8D).  
Re claim 5, Mizumura teaches wherein the plurality of polysilicon portions in stripe-shaped structures are arranged to have a same length, and both ends of the plurality of polysilicon portions are aligned with each other respectively (Figs. 2B, 8A-8D).  
Re claim 6, Mizumura teaches wherein the plurality of polysilicon portions in stripe-shaped structures are oblong or rectangular with a same shape (Figs. 2B, 8A-8D).  
Re claim 7, Mizumura teaches wherein the number of the plurality of polysilicon portions is at least three (Fig. 2B).  
Re claim 8, Mizumura teaches wherein the amorphous silicon layer comprises one hollow portion or a plurality of hollow portions, and the one polysilicon portion or the plurality of polysilicon portions respectively fill the one hollow portion or the plurality of hollow portions to form a first sub-semiconductor layer (Figs. 2A, 2B).  
Re claim 13, Mizumura teaches wherein the thin film transistor is a bottom gate type thin film transistor (para. 0050).  
Re claim 14, Mizumura teaches array substrate comprising: a base substrate (30); and a plurality of thin film transistors formed on the base substrate (refer to Fig. 3), wherein at least one thin film transistor of the plurality of thin film transistors is the thin film transistor according to claim 1 (refer to rejection of claim 1).  
Re claim 15, Mizumura teaches display device comprising an array substrate, wherein the array substrate comprises (para. 0050 referring to a display device): a base substrate (30); and a plurality of thin film transistors formed on the base substrate (refer to Fig. 3), wherein at least one thin film 

Regarding independent claim 16, Mizumura teaches a method for manufacturing a thin film transistor (Figs. 2A, 2B; para. 0048+), the method comprising a process of forming a source (23), a drain (24), and a semiconductor active layer, wherein forming the semiconductor active layer comprises: 
forming a first amorphous silicon thin film (21) on a base substrate (30); and 
performing a crystallization treatment to the first amorphous silicon thin film to convert a part of amorphous silicon in the first amorphous silicon thin film into polysilicon, such that a semiconductor active layer comprising one polysilicon portion or a plurality of polysilicon portions are formed (Fig. 2A, 2B; para. 0056, 0059).  
Re claim 17, Mizumura teaches configuring a shape of the one polysilicon portion or the plurality of polysilicon portions into aFirst Named Inventor: Hongfei ChengApplication No.: -7- strip-like structure extending in a direction toward the source and the drain (Figs. 2A, 2B, 8A-8D).  
Re claim 19, Mizumura teaches wherein the semiconductor active layer comprises the plurality of polysilicon portions, and the method further comprises arranging the plurality of polysilicon portions in stripe-shaped structures to be in parallel to each other and to be spaced apart from each other (Figs. 2B, 8A-8D).  
Re claim 20, Mizumura teaches wherein the semiconductor active layer comprises the plurality of polysilicon portions, and the method further comprises arranging the plurality of polysilicon portions in stripe-shaped structures to have a same length, and arranging both ends of the plurality of polysilicon portions to be aligned with each other respectively (Figs. 2B, 8A-8D).

Claim(s) 1, 8-12, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nodera et al. (US Pub. 2018/0122839).
Regarding independent claim 1, Nodera teaches a thin film transistor formed on a base substrate (1), the thin film transistor (Figs. 1, 2; para. 0050+) comprising:
a source (8);
a drain (9); and
a semiconductor active layer having an amorphous silicon layer (4) and one polysilicon portion (5), the amorphous silicon layer being in contact with the one polysilicon portion (Figs. 1, 2).
Re claim 8, Nodera teaches wherein the amorphous silicon layer comprises one hollow portion, and the one polysilicon portion respectively fills the one hollow portion to form a first sub-semiconductor layer (Fig. 1).  
Re claim 9, Nodera teaches wherein the semiconductor active layer further comprises a second sub-semiconductor layer (6) formed of another amorphous silicon layer (para. 0051), and the second sub-semiconductor layer is disposed on the first sub-semiconductor layer and is arranged to cover the first sub-semiconductor layer, and the source and the drain are connected to the second sub-semiconductor layer (Fig. 1).  
Re claim 10, Nodera teaches wherein there is no overlapping area between orthographic projections of the source and the drain on the base substrate and orthographic projection(s) of the one polysilicon portion on the base substrate (Figs. 1, 2).  
Re claim 11, Nodera teaches wherein an ohmic contact layer (7) is disposed between the source and the amorphous silicon layer, and the ohmic contact layer is disposed between the drain and the amorphous silicon layer (Fig. 1; para. 0052).  
Re claim 12, Nodera teaches wherein the second sub- semiconductor layer is disposed on the first sub-semiconductor layer and is arranged to cover theFirst Named Inventor: Hongfei ChengApplication No.: -6- first sub-semiconductor layer (Fig. 1).  
Regarding independent claim 16, Nodera teaches a method for manufacturing a thin film transistor (Fig. 3; para. 0062+) the method comprising a process of forming a source (8), a drain (9) (para. 0071), and a semiconductor active layer, wherein forming the semiconductor active layer comprises: 
forming a first amorphous silicon thin film (4) on a base substrate (1) (para. 0067); and 
performing a crystallization treatment to the first amorphous silicon thin film to convert a part of amorphous silicon in the first amorphous silicon thin film into polysilicon, such that a semiconductor active layer comprising one polysilicon portion is formed (Figs. 4, 5; para. 0067-0068).  
Re claim 18, Nodera teaches wherein forming the semiconductor active layer with the one polysilicon portion further comprises: 
forming a second amorphous silicon thin film (6) on the first amorphous silicon thin film (para. 0069); and 
performing a patterning process on the second amorphous silicon thin film to form a second sub-semiconductor layer (para. 0070), 
wherein an orthographic projection of the second sub-semiconductor layer on the base substrate covers an orthographic projection of the one polysilicon portion (Fig. 1 or 8).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOLLY K REIDA/               Examiner, Art Unit 2816                                                                                                                                                                                         
/ZANDRA V SMITH/               Supervisory Patent Examiner, Art Unit 2816